Exhibit 99.1 Envoy Capital Group Inc. Third Quarter Report 2009 Dear Shareholders During the three month period from April 1, 2009 through June 30, 2009, we continued to experience recessionary economic conditions including negative growth rates, high unemployment and weak consumer confidence. On the back of an improved outlook for financial institutions, stock markets rebounded during this period. However, there remains considerable uncertainty surrounding the rate and timing of a global economic recovery. For the three months ended June 30, 2009, Envoy incurred a net loss of ($1.8) million or ($.21) per share compared with a loss of ($1.3) million or ($.14) per share for the same period last year. For the nine month period ended June 30, 2009, the loss was ($4.1) million or ($.48) per share, compared with ($1.9) million or ($.21) per share last year. The per share calculations are based on fully diluted weighted average shares outstanding of approximately 8.6 million for the current year and 9.3 million shares last year. The Merchant Banking Division incurred a pre-tax loss of ($860,000) during the third quarter of this year compared to a pre-tax loss of ($1.4) million during the same quarter last year. Entering the third quarter we had conservatively positioned our investment portfolio to guard against the volatility of the stock markets which we had experienced in prior periods. During the period the Merchant Banking operations had revenue of approximately $400,000 from its investment portfolio which was offset by approximately ($600,000) in foreign currency losses as the Canadian dollar improved significantly against most major currencies. The Consumer and Retail Branding Division, Watt International Inc., incurred a pre-tax loss of ($647,000) in the third quarter of this year compared with a pre-tax profit of $670,000 during the same period last year. The recessionary market conditions negatively impacted spending at many of Watt’s major retail clients such that projects have been deferred, scaled back or cancelled. All of Watt’s geographic markets have been impacted, in particular the Middle East and Asian markets. As a result, revenue earned during the third quarter decreased from $4.5 million last year to $3.1 million this year. This revenue reduction, as well as non-recurring operating expenses of $325,000 relating to severance payments and other restructuring charges associated with downsizing our international operations resulted in a loss during the period. Since June 30, 2009, stock markets have continued to move higher. Although the recovery in the stock markets is encouraging, there are still major obstacles to overcome before the world’s major economies stabilize and eventually recover from the current recessionary environment. In the intervening months we expect to see continued volatility in the stock markets and conservative spending by our retail and consumer branding clients. We will monitor these spending patterns and continue to make adjustments to our operating costs as necessary. Thank you for your continued support. 2 Envoy Capital Group Inc. NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements; they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. 3 Envoy Capital Group Inc. Consolidated Balance Sheets Unaudited - Prepared by Management (Expressed In Canadian dollars) As at: June 30 2009 September 30 2008 Assets Current Cash $ $ Investments held for trading note 3 Accounts receivable Future income taxes Prepaid expenses Loans receivable note 4 — Investments note 3 Real estate note 5 Property, plant and equipment Goodwill Future income taxes $ $ Liabilities and Shareholders’ Equity Current Accounts payable and accrued liabilities $ $ Derivatives held for trading note 8 — Deferred revenue Loan payable note 9 — Minority interest note 10 — Shareholders’ equity Share capital note 11 Contributed surplus Warrants Stock based compensation Deficit (11,155,956 ) (7,064,010 ) $ $ On behalf of the Board: (signed) (signed) Geoffrey B. Genovese, John H. Bailey, Director Director The accompanying notes are an integral part of these statements 4 Envoy Capital Group Inc. Consolidated Statements of Operations Unaudited - Prepared by Management (Expressed In Canadian dollars) For the nine months ended: June 30 2009 June 30 2008 Net revenue from consumer branding business $ $ Net investment losses note 3 (481,738 ) (1,095,490 ) Interest and dividend income note 3 Operating expenses: Salaries and benefits General and administrative Occupancy costs Depreciation Interest expense and financing costs Loss before income taxes and minority interest (4,096,391 ) (1,931,515 ) Income tax recovery — (25,780 ) Loss before minority interest (4,096,391 ) (1,905,735 ) Minority interest (4,445 ) — Net loss $ ) $ ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - fully diluted The accompanying notes are an integral part of these statements 5 Envoy Capital Group Inc. Consolidated Statements of Comprehensive Income (Loss) Unaudited - Prepared by Management (Expressed In Canadian dollars) For the nine months ended: June 30 2009 June 30 2008 Net loss $ ) $ ) Other comprehensive income: Gain on foreign currency translation — Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these statements 6 Envoy Capital Group Inc. Consolidated Statements of Retained Earnings (Deficit) Unaudited - Prepared by Management (Expressed In Canadian dollars) For the nine months ended: June 30 2009 June 30 2008 (Deficit) retained earnings, beginning of period $ ) $ Net loss (4,091,946 ) (1,905,735 ) (Deficit) retained earnings, end of period $ ) $ The accompanying notes are an integral part of these statements 7 Envoy Capital Group Inc. Consolidated Statements of Cash Flows Unaudited - Prepared by Management (Expressed In Canadian dollars) For the nine months ended: June 30 2009 June 30 2008 Cash flows from operating activities: Net loss $ ) $ ) Items not involving cash: Depreciation Minority interest — Change in fair value of held for trading investments Net change in non-cash working capital balances: Accounts receivable (2,777,666 ) Prepaid expenses (43,801 ) Investments held for trading (280,088 ) Accounts payable and accrued liabilities (1,321,505 ) (586,199 ) Derivatives held for trading — Deferred revenue (358,823 ) Cash held in escrow — Net cash provided by (used in) operating activities (60,908 ) Cash flows from financing activities: Operating line of credit — (830,000 ) Loan payable repayments (69,599 ) (65,621 ) Issuance of common shares — Share buy back under normal course issuer bid (59,477 ) (2,561,417 ) Net cash provided by (used in) financing activities (129,076 ) (3,440,372 ) Cash flows from investing activities: Loans receivable Purchase of capital assets (121,227 ) (299,996 ) Investment in real estate (6,256 ) — Investments Net cash provided by (used in) investing activities Change in cash balance due to foreign exchange Net change in cash Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes (received) paid — (25,780 ) The accompanying notes are an integral part of these statements 8 Envoy Capital Group Inc. Consolidated Statements of Operations Unaudited - Prepared by Management (Expressed In Canadian dollars) For the three months ended: June 30 2009 June 30 2008 Net revenue from consumer branding business $ $ Net investment losses note 3 (226,762 ) (1,164,758 ) Interest and dividend income note 3 Operating expenses: Salaries and benefits General and administrative Occupancy costs Depreciation Interest expense and financing costs Loss before income taxes and minority interest (1,812,517 ) (1,284,804 ) Income tax expense — — Loss before minority interest (1,812,517 ) (1,284,804 ) Minority interest (1,415 ) — Net loss $ ) $ ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - fully diluted The accompanying notes are an integral part of these statements 9 Envoy Capital Group Inc. Consolidated Statements of Comprehensive Income (Loss) Unaudited - Prepared by Management (Expressed In Canadian dollars) For the three months ended: June 30 2009 June 30 2008 Net loss $ ) $ ) Other comprehensive income: Gain on foreign currency translation — Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these statements 10 Envoy Capital Group Inc. Consolidated Statements of Retained Earnings (Deficit) Unaudited - Prepared by Management (Expressed In Canadian dollars) For the three months ended: June 30 2009 June 30 2008 (Deficit) retained earnings, beginning of period $ ) $ Net loss (1,811,102 ) (1,284,804 ) (Deficit) retained earnings, end of period $ ) $ The accompanying notes are an integral part of these statements 11 Envoy Capital Group Inc. Consolidated Statements of Cash Flows Unaudited - Prepared by Management (Expressed In Canadian dollars) For the three months ended: June 30 2009 June 30 2008 Cash flows from operating activities: Net loss $ ) $ ) Items not involving cash: Depreciation Minority interest (2,164 ) — Change in fair value of held for trading investments Net change in non-cash working capital balances: Accounts receivable (1,285,466 ) Prepaid expenses and deferred charges Investments held for trading Accounts payable and accrued liabilities (670,755 ) Derivatives held for trading (841,058 ) — Deferred revenue (1,003,554 ) (150,251 ) Cash held in escrow — — Net cash provided by (used in) operating activities Cash flows from financing activities: Operating line of credit — Loan payable repayments (24,492 ) (22,065 ) Share buy back under normal course issuer bid — (1,277,657 ) Net cash provided by (used in) financing activities (24,492 ) (914,722 ) Cash flows from investing activities: Loans receivable — Purchase of capital assets (99,339 ) (140,489 ) Investment in real estate — Investments Net cash provided by (used in) investing activities (83,928 ) Change in cash balance due to foreign exchange Net change in cash Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid — — The accompanying notes are an integral part of these statements 12 Envoy Capital Group Inc.
